Citation Nr: 0721586	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman - Private 
Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision that established 
a 10 percent disability rating for PTSD, effective November 
1993.  The Board increased this rating to 30 percent in a 
March 2005 decision, which decision was vacated by the Court 
of Appeals for Veterans Claims (CAVA) in June 2006, to the 
extent a rating in excess of 30 was not assigned.  

In February 2004, a hearing was scheduled at the veteran's 
requested before a Decision Review Officer at the RO, but the 
veteran failed to report for this hearing.

In October 2002, the veteran indicated that he wanted to be 
service connected for diabetes mellitus due to Agent Orange 
exposure and impotency due to diabetes mellitus.  As these 
claims have not yet been adjudicated, they are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The basis for the Court Order to vacate the Board's 2005 
decision, was the Board's failure to discuss treatment 
records dated since 2003.  As presently constituted, the 
claims file does not include treatment records dated after 
2003.  Development to obtain these records, and other 
pertinent evidence is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claim for a rating in 
excess of 30 percent for PTSD.  Further, 
ask him to submit any evidence in his 
possession which pertains to his claim; 
and inform him as to how effective dates 
are formulated.

2.  Contact the veteran and request that 
he provide authorization, and then attempt 
to obtain any private psychiatric 
treatment records from 1993 to the 
present.

3.  Obtain the veteran's VA psychiatric 
treatment records from November 1993 to 
the present.  

4.  Once the following development has 
been completed, schedule the veteran for a 
psychiatric examination for VA purposes to 
ascertain the extent to which the 
veteran's PTSD causes impairment.  

5.  The claim should then be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




